                                                                                                                                         
Exhibit 10.03a

 

EXHIBIT A

AMENDMENT TO THE

SCANA Corporation Director Compensation and Deferral Plan

 

 

            Pursuant to the authority granted to the Board of Directors of SCANA
Corporation as evidenced in Section 10.10 of the SCANA Corporation Director
Compensation and Deferral Plan (the “Plan”), the Plan is amended as follows
effective as of November 2, 2005: 

 

 

I.                   Section 1.2 of the Plan is amended as follows:

 

1.2       Purpose of the Plan.  The purpose of the Plan is to promote the
achievement of long-term objectives of the Company by linking the personal
interests of Nonemployee Directors, as defined in Section 2(r) herein, to those
of the Company’s shareholders and to attract and retain Nonemployee Directors of
outstanding competence by mandating that one hundred percent (100%) (plus a
round-up amount in lieu of any fractional share) of the Retainer Fee of each
Participant as defined in Section 2(u) herein, be paid in Company Stock, unless
such amount is voluntarily deferred to a future date in accordance with the
Plan’s terms.  The Plan is intended to conform to the provisions of Rule 16b-3
of the Securities Exchange Act of 1934, as amended, or any replacement rule in
effect from time to time (“Rule 16b-3”).  The Plan also provides a means by
which Nonemployee Directors may defer certain additional amounts to some future
period.

 

II.                Section 3.2(a) of the Plan is amended as follows:

 

(a)        Unless otherwise deferred in accordance with Section 4, one hundred
percent (100%) of each Participant’s Retainer Fee amounts shall be paid to the
Participant as soon as practicable after the beginning of each calendar quarter
(as determined by the Board of Directors (or its delegate)) and such payment
shall be made entirely in shares of Company Stock. 

 

III.             Section 3.2(b) of the Plan is amended as follows:

 

(b)        Unless otherwise deferred in accordance with Section 4, one hundred
percent (100%) of each Participant’s meeting attendance and conference fees
shall be paid to the Participant at such times determined by the Board of
Directors or its delegate.  Within a reasonable period of time before any
amounts are paid under this Section 3.2(b), each Participant shall elect (in
accordance with procedures established by the Board of Directors or its
delegate) whether to receive the amounts otherwise payable under this Section
3.2(b) all in cash or all in shares of Company Stock.

 

IV.              Section 4.1(a)(ii) of the Plan is amended as follows:

 

(ii)        the Participant elects to defer up to one hundred percent (100%) of
his meeting attendance and conference fees and designates that all such
deferrals shall be credited on his behalf one hundred percent (100%) to the
Growth Increment Ledger or one hundred percent (100%) to the Company Stock
Ledger.  In addition, the Participant may elect to defer one hundred percent
(100%) of his Retainer Fee provided that such deferral shall be credited on his
behalf one hundred percent (100%) only to the Company Stock Ledger.

 